MEMORANDUM **
Alejandro Soria-Cortez appeals the 70-month sentence imposed following his guilty plea to unlawful reentry of a deported alien after conviction in violation of 8 U.S.C. § 1326. Soria-Cortez contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court erred in imposing a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based upon a prior felony which was not pled in the indictment, to which he did not admit at his change of plea hearing, and which was not submitted to a jury and proven beyond a reasonable doubt. As Soria-Cortez acknowledges, this court has specifically rejected the contention that Apprendi overruled Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, — U.S. -, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.